Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no support for “the plurality of glass fibres have a fibre diameter of less than 10um such that at least 99.9% of particles larger than 4um are filterable.”




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 11-14, 16, 18-20, and 22-24 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Swaminathan et al. (US Pub. No. 2016/0136554).
Claims 1, 2, 3, and 12, Swaminathan et al. teach a filter media comprising at least two layers (Table 1, Construct 1; Figure 1B) wherein the first and second layer have contact angles greater than 90 (Construct 1, Layer 1 and Layer 2 are hydrophobic; [0080] wherein hydrophobic materials have contact angles greater than 90 degrees). The materials have an upstream layer has a pore size larger than the downstream layer [0033]. A supportive layer downstream of the first and second layer (Fig. 1B, 50), wherein the supportive layer has an average pore diameter that is greater than that of the second layer of filter material [0033, wherein any upstream layer may have a pore size smaller than that of a downstream layer]. The fiber diameter of any downstream layer is greater than that of any upstream layer [0033]. The supportive layer (50) comprises a filter material including a plurality of cellulose and synthetic fibers [0112 & 0124, wherein layer 50 can be any of a surface modified porous layer or another type of optional layer wherein in 0112 the layers include cellulose fibers and synthetic fibers]. The fibers of any layer (i.e. first 
Assuming for the sake of arguendo that Swaminathan et al.’s disclosure does not teach specifically the arrangement of layers and materials as claimed, one of ordinary skill in the art at the time of the invention would have found it obvious to try choosing from the finite number of predictable solutions provided by Swaminathan et al. with a reasonable expectation of success in forming a fuel filter. 
Claim 4, the layers include a trend of increase or decreasing hydrophobicity [0027], which results from the changing contact angle [0080].
Claim 5, the filter material is a meltblown filter material [0118].
Claim 6, a first layer has a basis weight of from 0.1 g/m^2 to 100 g/m^2 [0008, 0087].
Claim 7, the layers include glass fibers [0112] and cellulose fibers [0124]. The layers include a mix of the fibers [0124]. The glass fibers are at a proportion of 30-40% [0015].
Claim 11: the layers include a mix of cellulose and synthetic materials [0112, 0124] wherein the basis weight of any one layer is from 0.1 to 500 gsm [0087].
Claims 13 and 20, Swaminathan et al. teach a filter media comprising at least two layers (Table 1, Construct 1; Figure 1B) wherein the first and second layer have contact angles greater than 90 (Construct 1, Layer 1 and Layer 2 are hydrophobic; [0080] wherein hydrophobic materials have contact angles greater than 90 degrees). The materials have an upstream layer has a pore size larger than the downstream layer [0033]. A supportive layer downstream of the first and second layer (Fig. 1B, 50), wherein the supportive layer has an average pore diameter that is greater than that of the second layer of filter material [0033, wherein any upstream layer may have a pore size smaller than that of a downstream layer]. The fiber diameter of any downstream 
Assuming for the sake of arguendo that Swaminathan et al.’s disclosure does not teach specifically the arrangement of layers and materials as claimed, one of ordinary skill in the art at the time of the invention would have found it obvious to try choosing from the finite number of predictable solutions provided by Swaminathan et al. with a reasonable expectation of success in forming a fuel filter. 

Claim 14, the fibers of any layer include thermoplastic fibers [0054].
Claim 16, the glass fibers have fiber diameters of less than 10 microns [0113].
Claim 18, the support layer is arranged wherein the support layer has a pore size that is greater than the upstream layers [0033].
Claim 19, the fibers of any layer include thermoplastic fibers [0054]. The fiber diameters of the layers increases or decreases from a top layer to a bottom layer or vice versa [0027] wherein the support layer is provided at either the upstream or downstream layer of the filter media (Fig. 1B)[0033].
Claims 20, Swaminathan et al. teach a filter media comprising at least two layers (Table 1, Construct 1; Figure 1B) wherein the first and second layer have contact angles greater than 90 (Construct 1, Layer 1 and Layer 2 are hydrophobic; [0080] wherein hydrophobic materials have 
Assuming for the sake of arguendo that Swaminathan et al.’s disclosure does not teach specifically the arrangement of layers and materials as claimed, one of ordinary skill in the art at the time of the invention would have found it obvious to try choosing from the finite number of predictable solutions provided by Swaminathan et al. with a reasonable expectation of success in forming a fuel filter. 

Claim 22: the supportive layer comprises a filter material including a plurality of cellulose and synthetic fibers [0112 & 0124, wherein layer 50 can be any of a surface modified porous layer or another type of optional layer wherein in 0112 the layers include cellulose fibers and synthetic fibers], the layers have a basis weights of from 0.01 g/m^2 to about 500 g/m^2 [0087]. That meaning that any layer (25, 35, or 50) can have a basis weight in this range.
Claim 23: [0033] is clear that the pore size of any downstream layer can be greater than that of any upstream layer. 
Claim 24: [0033] is clear that the fiber diameter of any downstream layer may be greater than that of any upstream layer. That is to say that the downstream supportive layer (50) can have a fiber diameter greater than that of any upstream layer.
Claim 25, the glass fibers have fiber diameters of less than 10 microns [0113]. The particle removal is a function of the material and its structure. Given that the structure is the same as claimed, the prior art will function in the same way.

Response to Arguments

Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.
 Applicant’s arguments are focused on arguing that Swaminathan et al. teach a genus and do not anticipate the “species” which Applicant is establishing as the instant claimed material.
The Examiner does not believe these claims with respect to the prior art to be a genus-species relationship. A genus-species relationship would be, for example, if the claims recited a specific thermoplastic polymer and the reference recited thermoplastic polymer. The 
In this case, the prior art discloses that various combinations of materials and properties are within the scope of their disclosure whereas Applicant is claiming a specific embodiment of the possible combinations disclosed in the prior art.
Applicant does not argue that Swaminathan et al. teach all of the disclosed possible materials and properties, but simply that they do not anticipate the claims because Swaminathan et al. do not parse out and dictate every single possible combination for the layers. And, because Swaminathan et al. disclose that each of layers 1, 2, and 3 can include materials and properties a-z, they cannot anticipate the claims.
The Examiner strongly disagrees.
MPEP 2123 clearly states “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).” In this case, one of ordinary skill in the art at the time of the invention would have clearly read Swaminathan et al. and understood that any one of the layers could include any one of the listed materials, characteristics, and properties for those layers. This provides reasonable direction such that one of ordinary skill in the art would have found the combinations to be typical and clearly within the scope of Swaminathan et al.’s disclosure. For example, Swaminathan et al. teach that the web includes at least two layers [0121] and the layers may include one or more types of fibers including cellulose, synthetic, and glass [0214] and that at least a portion of the fibers of a layer are made of thermoplastic fibers [0054]. It is clearly 
Further, the field of filter layer technology is highly predictable. One of ordinary skill in the art at the time of the invention would have known that each of the layers could comprise any of the suitable materials and properties as desired.
Applicant argues that it is Swaminathan et al.’s broad disclosure is not sufficient to anticipate the claims.
However, Applicant’s claims are extremely broad as well. There does not appear to be any unexpected or superior results associated with the specific combinations as claimed for the layers that would establish a particular novelty over prior art that recites the same materials as possible combinations.
Applicant also argues that Swaminathan et al.’s teachings are somehow less relevant because they disclose a variety of ranges.
This argument is not persuasive as a reference is available for all its teachings, not just Applicant’s preferred embodiments.
This art is very well-established and predictable. One of ordinary skill in the art at the time of the invention would have found it obvious that the scope of Swaminathan et al.’s disclosure covered the various combinations of the at least 3 layers disclosed to comprise the specific materials disclosed by Swaminathan et al. and specific properties or characteristics.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778